Case 1:18-cr-00457-AMD-CLP Document 228 Filed 10/21/20 Page 1 of 13 PageID #: 3745

                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
  AAS:JN/DKK/SME                                      271 Cadman Plaza East
  F. #2017R05903                                      Brooklyn, New York 11201


                                                      October 21, 2020
  By ECF

  The Honorable Cheryl L. Pollak
  United States Magistrate Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                 Re:    United States v. Huawei Technologies Co., Ltd., et al.
                        Criminal Docket No. 18-00457 (S-3) (AMD)

  Dear Judge Pollak:

                 The government respectfully submits this letter in response to the motion (the
  “Motion” or “Mot.”) by Huawei Technologies Co., Ltd. (“Huawei Tech”), Huawei Device Co.,
  Ltd., Huawei Device USA, Inc. (“Huawei USA”), and Futurewei Technologies, Inc.
  (“Futurewei”) (collectively, “Huawei” or the “defendants”) for discovery pursuant to Rule
  16(a)(1)(C) (“Corporate Discovery”). Huawei seeks an order compelling Corporate Discovery
  (1) within 30 days, with respect to bank fraud- and sanctions-related charges (“S-2 Corporate
  Discovery”) and (2) within 120 days, with respect to charges later included in the third
  superseding indictment (“S-3 Corporate Discovery”). (Mot. at 6-7). Huawei further seeks an
  order compelling the government to disclose information about or statements by or materials
  taken from individuals that the government contends can bind the defendants pursuant to Rule
  16(c)(1)(C), but which the government has concluded are not discoverable.1 (Mot. at 2). The
  government has already produced extensive materials responsive to Huawei’s discovery
  requests, and continues to prepare and produce remaining Rule 16 discovery for production. As
  a result, Huawei’s motion should be denied.




         1
            The Motion pertains only to unclassified materials, and the government’s response
  herein addresses only such unclassified materials. Classified discovery will be addressed in the
  classified discovery process pursuant to the Classified Information Procedures Act, 18 U.S.C.
  App. III. Nor does the Motion seek Corporate Discovery covered by the protective orders
  previously entered in this matter. (Mot. at 3, n. 2); see (ECF Nos. 65, 197); see also (ECF Dkt.
  Sept. 25, 2020 (sealed)). The government does not further address those categories of materials
  in this response.


                                                  1
Case 1:18-cr-00457-AMD-CLP Document 228 Filed 10/21/20 Page 2 of 13 PageID #: 3746




  I.     Background

                 In January 2019, Huawei Tech and other Huawei entities, including Huawei USA,
  were charged in a thirteen-count superseding indictment in the Eastern District of New York.
  The charges included bank and wire fraud related to Huawei’s operation of Skycom Tech Co.,
  Ltd. (“Skycom”), an unofficial subsidiary in Iran; bank fraud related to misrepresentations made
  by Huawei regarding the termination of its relationship with a financial institution; conspiracy to
  defraud the United States by, among other things, making misstatements about Huawei’s
  business in Iran; violations of the International Emergency Economic Powers Act (“IEEPA”) and
  the accompanying Iran Transaction and Sanctions Regulations (“ITSR”); obstruction of justice;
  and money laundering. See (ECF No. 19).

                  Many of the fraud and IEEPA charges center on Huawei Tech’s
  misrepresentations to global financial institutions and the U.S. government about the nature of
  Huawei Tech’s business in Iran—including Huawei Tech’s fraudulent claim that Skycom was a
  business partner, and not a subsidiary controlled by Huawei Tech—and the use of U.S. banks to
  conduct financial transactions related to the provision of telecommunications services in Iran in
  violation of applicable U.S. law. In addition, one set of bank fraud and bank fraud conspiracy
  charges relate to Huawei Tech’s misrepresentations beginning in or about 2017 to global
  financial institutions in order to mislead the victim institutions into maintaining and expanding
  their relationships with Huawei. The obstruction of justice charge relates to Huawei Tech and
  Huawei USA’s efforts to obstruct the government’s investigation.

                 In February 2020, a grand jury returned a sixteen-count superseding indictment
  (the “Third Superseding Indictment” or “Ind.”) that included the aforementioned charges, as well
  as charges against certain corporate defendants for conspiring to violate the Racketeer Influenced
  and Corrupt Organizations Act (“RICO”), conspiring to steal trade secrets, and an additional
  wire fraud conspiracy. See (ECF No. 126).

                   The theft of trade secrets and the additional wire fraud charges relate to ongoing
  efforts to steal trade secrets and obstruct justice in the United States in order to obtain
  commercial advantage for Huawei. Specifically, the government alleges a scheme by Huawei to
  grow its global business through the misappropriation of intellectual property of companies
  operating in the United States and abroad. The Third Superseding Indictment describes
  Huawei’s efforts to misappropriate the intellectual property of six victim companies, including
  by implementing corporate policies that promoted such misappropriation and incentivized
  employees to steal from competitors. Additionally, the Third Superseding Indictment details
  Huawei’s efforts to obstruct civil proceedings and law enforcement inquiries in order to further
  its misappropriation scheme. The RICO charge alleges a conspiracy to invest the proceeds of the
  criminal activity described herein in the use or establishment of Huawei’s business in the United
  States.

                 The Third Superseding Indictment also identifies certain additional
  misrepresentations by Huawei to financial institutions and the U.S. government. Specifically,
  Huawei Tech falsely represented that it had not assisted the Iranian government in efforts to
  conduct domestic surveillance, and misrepresented the nature of its business in North Korea.


                                                  2
Case 1:18-cr-00457-AMD-CLP Document 228 Filed 10/21/20 Page 3 of 13 PageID #: 3747
Case 1:18-cr-00457-AMD-CLP Document 228 Filed 10/21/20 Page 4 of 13 PageID #: 3748
Case 1:18-cr-00457-AMD-CLP Document 228 Filed 10/21/20 Page 5 of 13 PageID #: 3749




                        (ii) was personally involved in the alleged conduct constituting the offense
                        and was legally able to bind the defendant regarding that conduct . . . .

  Thus, under Rule 16(a)(1)(C), two classes of individuals can make statements that may constitute
  admissions against the corporation: (1) “representatives, or individuals who,” at the time of the
  statement, had “the power to bind an organization by virtue of their authority to make statements
  on the subject on behalf of the organization” and (2) “employees who engage in illegal conduct
  within the scope of their jobs and then make some statement about having done so.” United
  States v. Maury, 695 F.3d 227, 253 (3d Cir. 2012); see also United States v. Chalmers, 410 F.
  Supp. 2d 278, 292 (S.D.N.Y. 2006); United States v. Jacques Dessange, Inc., No. 99 CR. 1182
  (DLC), 2000 WL 257155, at *2 (S.D.N.Y. Mar. 7, 2000).

                 Importantly, the Rule 16 discovery requirements “apply equally to individual and
  organizational defendants.’” Chalmers, 410 F. Supp. 2d at 291 (quoting Rule 16 Advisory
  Committee Notes to 1994 Amendment) (emphasis added); Dessange, 2000 WL 257155, at *2
  (corporate defendant is entitled to “statements made by persons whose statements or actions
  could be binding on the defendant” because an organizational defendant “may not know what its
  officers or agents have said or done in regard to a charged offense”) (quoting 1994 Advisory
  Committee Notes). In other words, Rule 16(a)(1)(C) is designed to place a corporate defendant
  in the same position—not a better position—as an individual defendant by informing the
  corporation of statements that the government may use to bind the defendant at trial.

                 As a result, not every relevant statement by an employee of a corporate defendant
  is discoverable under Rule 16(a)(1)(C). Rather, Rule 16

                recognizes the dueling identities of an organization’s average
                employee: first, as a situational agent of the Company and second,
                as an average, run-of-the-mill fact witness. The further a general
                employee’s statements diverge from admissions about [the
                employee’s] having engaged in a form of conduct on behalf of the
                Company, the more they begin to resemble general, fact-based,
                witness statements. Such statements are not discoverable to
                individual defendants prior to the witness’s trial testimony and
                until the Government’s Jencks [Act, 18 U.S.C. § 3500] obligations
                kick in.

  Maury, 695 F.3d at 254; see also Dessange, 2000 WL 257155, at *8-9 (Rule 16 does not require
  the government to disclose even “highly relevant” statements of a corporate defendant’s
  employees where the statements were not “admissions” that “bind” the corporate defendant);
  United States v. Lin Lyn Trading, Ltd., 911 F. Supp. 494, 497 (D. Utah 1996) (rejecting
  “defendants’ claim that the rule requires production of statements by present or former agents of
  a corporation concerning anything which might be relevant to the case”); United States v.
  Bhutani, No. 93–585, 1995 WL 632069 (N.D. Ill. Sept. 1, 1995) (rejecting defendant’s claim that
  Rule 16 entitles it to statements of any present or former employee concerning any matter
  relevant to the case, and holding that “the statement of a person who merely observed the offense
  conduct and did not participate in it (with or without knowledge of its illegality) is not
  discoverable under the rule.”). To hold otherwise would “give organizational defendants a

                                                  5
Case 1:18-cr-00457-AMD-CLP Document 228 Filed 10/21/20 Page 6 of 13 PageID #: 3750




  substantial advantage in criminal proceedings,” inconsistent with the purpose of Rule
  16(a)(1)(C). Maury, 695 F.3d at 254. In other words, Rule 16(a)(1)(C)(ii) applies to statements
  of a current or former employee who participates in misconduct and whose actions the
  government will use to bind the defendant, but not to the statements of an employee who merely
  witnesses misconduct by others and will testify about having done so.

                  Furthermore, with respect to employees whose conduct the government contends
  binds the defendant under Rule 16(a)(1)(C)(ii), only those specific statements regarding
  misconduct in which the employee participated are discoverable. See Maury, 695 F.3d at 254
  (collecting cases, and holding that, “where a statement itself is being used to bind the Company,
  Rule 16 affords an organizational defendant the opportunity to access that statement—and only
  that binding statement—prior to trial”). That approach avoids giving a corporate defendant a
  “windfall” beyond what a similarly situated individual defendant would receive. Id.3

                Finally, Rule 16 exempts from discovery attorney or agent work product made “in
  connection with investigating or prosecuting the case” and “statements made by prospective
  government witnesses except as provided in 18 U.S.C. § 3500.” Rule 16(a)(2).4

  IV.    The Government Has Complied with Discovery Obligations Pursuant to Rule 16(a)(1)(C)

                 The government has complied with its discovery obligations, including its
  obligations pursuant to Rule 16(a)(1)(C). Specifically, the government has produced extensive
  Corporate Discovery, as discussed above, and continues to do so.

                  The government addresses below each of the defendants’ corporate discovery
  requests, in order to identify for the Court what disagreement (if any) there may be about the
  contours of the government’s Rule 16 disclosure obligations. Further, because the government
  has and continues to comply with its discovery obligations, the arbitrary deadlines sought in the

         3
           In Chalmers, the district court stated that the government must disclose “all statements”
  of any agent or employee who it alleges was (1) personally involved in the conduct at issue and
  (2) capable of binding the defendant with that conduct—a holding that, on its face, appears to be
  in tension with the view articulated in Maury. Chalmers, 410 F. Supp. 2d at 291. However, the
  issue before the Court in Chalmers was whether the government must produce only
  contemporaneous statements or both contemporaneous and post-conduct statements of an
  employee whose conduct binds the corporate defendant. Chalmers held that post-conduct
  admissions to law enforcement, as well as contemporaneous statements, were discoverable. Id.
  at 291-292. Chalmers does not stand for the proposition that an employee’s statements about
  irrelevant matters, or unrelated misconduct committed by the employee (which would constitute
  Giglio material), or other misconduct at the company merely observed (and not participated in)
  by the employee must be disclosed at this procedural juncture.
         4
           The government is not taking the position that statements by the defendant which
  otherwise would be discoverable under Rule 16(a)(1)(C) are not discoverable by virtue of having
  been said by a prospective government witness.


                                                  6
Case 1:18-cr-00457-AMD-CLP Document 228 Filed 10/21/20 Page 7 of 13 PageID #: 3751
Case 1:18-cr-00457-AMD-CLP Document 228 Filed 10/21/20 Page 8 of 13 PageID #: 3752




                 The government has attached a sample of these statements to the Court for ex
  parte, in camera review, and briefly describes portions of those statements below:
Case 1:18-cr-00457-AMD-CLP Document 228 Filed 10/21/20 Page 9 of 13 PageID #: 3753
Case 1:18-cr-00457-AMD-CLP Document 228 Filed 10/21/20 Page 10 of 13 PageID #: 3754




                    With respect to the S-3 Corporate Discovery, as described above, the government
   has already produced hundreds of thousands of documents of discovery relating to the Third
   Superseding Indictment, and is producing more in the ordinary course of its rolling discovery
   productions. Because the bulk of the remaining Corporate Discovery constitutes files produced
   in discovery in the underlying civil litigations, it is impracticable to require the government to
   sort through those large civil productions to identify a subset of materials authored by Huawei.
   Instead, the government is preparing and producing such materials comprehensively, organized
   by victim company or document source. Notably, Huawei is already aware of and in possession
   of virtually all of this discovery, since it was a party to each civil litigation.

                  3.     Request 2 – Documents and Objects (Rule 16(A)(1)(E)(iii))

                  This request is not encompassed within “Corporate Discovery,” given that it is not
   referenced within Rule 16(a)(1)(C). Nonetheless, the government has produced as Rule 16
   discovery the responsive materials pertaining to the fraud-related charges that it has identified.
   Should the government receive or identify any additional materials, it will produce them. As for
   the more recent charges in the Third Superseding Indictment, as noted above, the government is
   in possession of materials that constitute documents under Rule 16(A)(1)(E) and is producing
   such materials in the ordinary course.

          B.      The Defendant’s Motion Should Be Denied with Respect to the Fraud Charges

                  The government has produced all S-2 Corporate Discovery that it has identified to
   date. As a result, the defendant’s request that this Court order the government to produce such
   discovery within 30 days should be denied. See e.g., United States v. Battaglia, No. S9 05 CR.
   774 (KMW), 2008 WL 144826, at *2 (S.D.N.Y. Jan. 15, 2008) (denying motion for Rule 16
   discovery as moot where government had already provided such discovery).

                  Huawei apparently takes issue with the government’s assertion that, as in every
   case, the government will continue to review its files for any additional Corporate Discovery
   materials with respect to the fraud charges. See Mot. at 7 (characterizing the government’s
   response as a “refusal to answer counsel’s questions”).7 The government’s investigation is

          7
            Huawei faults the government’s recent disclosure of a “small handful” of statements to
   law enforcement. Mot. at 3. As an initial matter, the government had previously made clear that
   it had not produced all discovery related to Rule 16(a)(1)(C). Moreover, the government has
   disclosed all Rule 16(a)(1)(C) of which it is aware as to the financial fraud charges. Finally, the
   government’s production of a small number of statements in response to Huawei’s specific
   Corporate Discovery request demonstrates the government’s responsiveness to that request and
   underscores the fact that, prior to recent correspondence on this matter, the government had
   already provided the vast majority of Corporate Discovery on the bank fraud charges, beginning
   with the government’s first production of discovery in 2019. Notably, Huawei has identified no
   prejudice to it in this case from the timing of the production.

          Furthermore, Huawei asserts that the government inappropriately “withheld” a statement
   by former Futurewei employee                     while relying on it ex parte in a “separate

                                                   10
Case 1:18-cr-00457-AMD-CLP Document 228 Filed 10/21/20 Page 11 of 13 PageID #: 3755
Case 1:18-cr-00457-AMD-CLP Document 228 Filed 10/21/20 Page 12 of 13 PageID #: 3756
Case 1:18-cr-00457-AMD-CLP Document 228 Filed 10/21/20 Page 13 of 13 PageID #: 3757




   V.     Conclusion

                For the foregoing reasons, the government respectfully submits that the
   defendants’ Motion should be denied.

                                                      Respectfully Submitted,

                                                      SETH D. DUCHARME
                                                      Acting United States Attorney
                                                      Eastern District of New York

                                              By:           /s/ Sarah M. Evans
                                                      Alexander A. Solomon
                                                      Julia Nestor
                                                      David K. Kessler
                                                      Sarah M. Evans
                                                      Assistant U.S. Attorneys

    DEBORAH L. CONNOR                                 JAY I. BRATT
    Chief                                             Chief
    Money Laundering and Asset Recovery Section       Counterintelligence and Export Control
    Criminal Division                                 Section
    U.S. Department of Justice                        National Security Division
                                                      U.S. Department of Justice
    Laura M. Billings
    Christian J. Nauvel                               Thea D. R. Kendler
    Trial Attorneys                                   David Lim
                                                      Trial Attorneys




                                                 13
